Case 20-31384-hdh11 Doc 26 Filed 06/22/20            Entered 06/22/20 15:35:27       Page 1 of 3




ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE                                        §
                                             §
ELITE INFRASTRUCTURE, LLC                    §      CASE 20-31384-11
                                             §
        DEBTOR                               §


                                MOTION TO REJECT LEASE

     NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
WRITTEN OBJECTION OR REQUEST FOR HEARING IS FILED WITH THE
UNITED STATES BANKRUPTCY CLERK, 1100 COMMERCE STREET, 12TH FLOOR
DALLAS, TEXAS 75242, WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF
THE FILING OF THIS MOTION, UNLESS THE COURT, SUA SPONTE, OR UPON
TIMELY APPLICATION OF A PARTY IN INTEREST, SHORTENS OR EXTENDS
THE TIME FOR FILING SUCH OBJECTION OR REQUEST FOR HEARING.
     IF NO OBJECTION OR REQUEST FOR HEARING IS TIMELY FILED, THE
MOTION SHALL BE DEEMED TO BE UNOPPOSED AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT. THE COURT RESERVES THE
RIGHT TO SET ANY MATTER FOR HEARING.


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, Elite Infrastructure,LLC., ("Debtor"), in the above-styled and numbered

cause, and pursuant to 11 U.S.C. § 365 files this its Motion to Reject Lease ("Motion"), and in

support thereof would respectfully show unto the Court as follows:
Case 20-31384-hdh11 Doc 26 Filed 06/22/20              Entered 06/22/20 15:35:27         Page 2 of 3




        1.      On or about May 8, 2020 Debtor filed its Voluntary Petition for relief under

Chapter 11 of the United States Bankruptcy Code and has continued in possession of its property

and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the

Bankruptcy Code.

        2.      The Debtor currently has a lease with YWP Holdings, LLC (“Landlord”) for a

space at 1130 E Arapaho, Richardson, Texas (“Premises”).

        3.      The current lease terms ends September 30, 2021.

        4.      The Debtor no longer occupies the Premises.

        5.      The Debtor hereby moves to reject its existing lease with Landlord.

        6.      Because the Debtor no longer occupies the Premises the Debtor no longer needs

                the use of the Premises for its operations.

        7.      The Debtor believes the rejection of the Lease is in the best interests of the estate.



        WHEREFORE, PREMISES CONSIDERED, Debtor, Elite Infrastructure, LLC.,

respectfully prays this Honorable Court enter an Order Allowing the Debtor to Reject its lease

with Landlord, and for such other and further relief, at law or in equity, to which Debtor may

show itself justly entitled.



                                               Respectfully submitted,



                                               ERIC A. LIEPINS, P.C.
                                               12770 Coit Road, Suite 1100
                                               Dallas, Texas 75251
                                               (972) 991-5591
                                               (972) 991-5788 - fax
Case 20-31384-hdh11 Doc 26 Filed 06/22/20            Entered 06/22/20 15:35:27        Page 3 of 3




                                             BY: /s/ Eric Liepins_____
                                                     ERIC A. LIEPINS, SBN 12338110


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was to all creditors
and the United States Trustee, United States mail on this the 22nd day of June 2020.

                                             __/s/ Eric Liepins______
                                             Eric A. Liepins
